DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19 and 24-26 are objected to because of the following informalities:
In reference to claim 19, in line 3 after “the” and before “thermal” it is suggested to insert “porous ceramic-based” and after “the” in line 3 and before “thermal” in line 4 it is suggested to insert “porous ceramic-based”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 24, in line 3 after “the” and before “thermal” it is suggested to insert “porous ceramic-based”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 25, in line 1 after “the” and before “thermal” it is suggested to insert “porous ceramic-based”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 26, in line 2, it is suggested to maned “diffusion aluminide coating” to “aluminide diffusion coating”, in order to ensure consistency in the claim language. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claim 24, the limitation “chromia distributed within an entire thickness of the thermal barrier coating” is recited in lines 2-3. While paragraph [0065] discloses the TBC is doped to include a sacrificial oxide and the dopant may be applied with the TBC in a thermal spray process, there is no disclosure that the dopant is distributed within an entire thickness of the TBC or that using the process disclosed in [0065] would necessarily result in the dopant to be distributed within an entire thickness of the thermal barrier coating, as required in the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 25, the limitation “1 wt% to 3 wt%” is recited in line 2, it is unclear what the “wt%” is based on, i.e., a total weight of the porous ceramic-based thermal barrier coating or a total weight of the bond coat and the porous ceramic-based thermal barrier coating, etc. For the purpose of compact prosecution, the “wt%” will be interpreted as based on a total weight of the porous ceramic-based thermal barrier coating. However, clarification is requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2013/0011270) (Berger) in view of Berger et al. (US 2013/01150997) (Berger‘097), with claim 23 further taken in view of evidence by Investigation of CVD Processes to Perform Dense α-Alumina Coating on Superalloys (Bahlawane).
The examiner has provided the non-patent literature document, Bahlawane, with the Office Action mailed 05/24/2021. The citation of prior art in the rejection refers to the provided non-patent literature document.
In reference to claims 18, 23 and 27, Berger teaches a gas turbine component for use in a gas turbine engine including a substrate and a non-aluminide protective coating ([0004]) (corresponding to a gas turbine component for use in a gas turbine engine, comprising: a substrate). The substrate is formed from a base material being a metal-based alloy capable of forming a gamma/gamma prime (γ/γ’) microstructure in which the gamma prime phase is in the form of a precipitate distributed within the gamma phase matrix ([0020]) (corresponding to a substrate comprising a metal base material comprising a superalloy capable of forming a gamma/gamma prime microstructure in which the gamma prime phase is a precipitate distributed within a matrix of the gamma phase). Berger further teaches the metal-based alloy is a Ni-based superalloy ([0020]) (corresponding to the superalloy is a Ni-based superalloy).
	Berger further teaches the gas turbine component is a gas turbine blade, the turbine blade includes an airfoil and a shank ([0014]). A platform lies between the airfoil and the shank, dividing the blade into an upper boundary portion and a lower boundary region, the upper boundary portion is exposed to combustion gases during operation and includes the airfoil ([0015]) (corresponding to the gas turbine component is a gas turbine blade comprising an airfoil that is exposed to combustion gases of the gas turbine engine when in use). 
Berger further teaches the protective coating includes a chromide coating, wherein the chromide coating is coated over the substrate before a Pt-group rich coating and over the protective coating is a supplemental coating including an aluminide coating and an overlying ceramic coating ([0024]; [0027]-[0028]) (corresponding to a bond coat comprising chromium formed on the metal base material, the bond coat comprising a chromide diffusion coating, a doped platinum diffusion coating, and an aluminide diffusion coating; the aluminide diffusion coating is formed over the chromide diffusion coating and the doped platinum diffusion coating). corresponding to the doped platinum diffusion coating…comprises a dopant, the dopant comprising hafnium).
Berger further teaches the protective coating is a Pt-rich gamma/gamma prime coating, wherein the protective coating comprises a Ni-based solid solution gamma phase and a N3A1 and/or Ni3Ti gamma prime precipitate phase is rich in Pt-group metal (i.e., platinum) ([0022]) (corresponding to the platinum of the doped platinum diffusion coating resides in the gamma prime phase of the superalloy).
Berger does not explicitly teach the chromide coating has a chromium content of 60 wt % or higher, as presently claimed.
Berger‘097 teaches a gas turbine component including a substrate and a super-chromide diffusion coating over a portion of the substrate, at least a portion of the super-chromide diffusion coating having a chromium content of 60 wt % or more ([0006]) (corresponding to the chromide coating has a chromium content of 60 wt % or higher). The coating protects underlying component materials from oxidation and other forms of corrosion and can provide coatings having unusually high concentrations of the desired coating constituents, thereby improving service life of the component ([0013]). The super-chromide coating has a higher corrosion-resistance, particularly sulfidation-resistance, while also having sufficient ductility and fatigue strength ([0030]).
In light of the motivation of Berger‘097, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the chromide coating of Berger to be a super-chromide coating, in order to provide a coating that 
Berger in view of Berger‘097 further teaches the protective coating is disposed over at least a portion of the airfoil and the supplemental coating disposed over the protective coating, wherein the supplemental coating includes an aluminide coating and an overlying ceramic thermal barrier coating, the thermal barrier coating is coated over the airfoil portion (Berger, [0026]; [0028]-[0029]) (corresponding to a porous ceramic-based thermal barrier coating disposed over the substrate and defining at least a portion of an outer surface of the gas turbine component; the bond coat and the porous ceramic-base thermal barrier coating being located along the airfoil). Berger further teaches the method of applying the ceramic coatings for use as thermal barriers with turbine blades includes electron-beam PVD and solution plasma spray (SPS), given that the instant application Speciation at paragraph [0061] discloses the porous ceramic based TBC is produced via PVD and SPS, it is clear the ceramic thermal barrier coating of Berger is a porous ceramic-based thermal barrier coating.
As evidence by Bahlawane, exposure to oxidizing gases at high temperatures induces the formation of alumina or chromia, known as thermally grown oxide (TGQ) layers, which stop or slow down the diffusion of oxidant gases to the superalloy occur when inner metallic coatings such as aluminide and chromide are present (p. 151). Therefore, given that Berger in view of Berger‘097 teaches the super-chromide coating and aluminide coating on the substrate, it is clear exposure to oxidizing gases at high temperatures (i.e., when the gas turbine engine component is corresponding to a thermally grown oxide layer formed on the bond coat; the thermally grown oxide layer comprise chromia). 
In reference to claims 26 and 28, Berger in view of Berger‘097 teaches the limitations of claim 18, as discussed above. Berger further teaches the Pt-group metal of the protective coating may be selectively applied and is coated on the substrate by slurry coating ([0026]; [0023]); further, the dopant in simultaneously coated with the Pt-group coating and interdiffused therewith ([0025]) (corresponding to the dopes platinum diffusion coating is formed via a slurry process such that the doped platinum diffusion coating is present along only a portion of the substrate).
	Given that the protective coating of Berger in view of Berger‘097 is substantially identical to the presently claimed bond coat in structure, composition and produced by a substantially identical process substantially identical process (i.e., two source chromium deposition, slurry coating the platinum doped coating and applying aluminide coating), it is clear that the protective coating of Berger in view of Berger‘097 would intrinsically include the dopant being located within the bond coat and spaced away from an outer surface of the bond coat by 1 to 3 microns so that the dopant does not negatively affect formation of a thermally grown oxide layer of the outer surface of the bond coat.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).

Claims 19, 24-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Berger‘097 as applied to claim 18 above, and further in view of Darolia et al. (US 2007/0141367) (Darolia), with claim 19 taken in view of evidence by Bahlawane.
In reference to claims 19 and 29, Berger in view of Berger‘097 teaches the limitations of claim 18, as discussed above. As evidence by Bahlawane, exposure to oxidizing gases at high temperatures induces the formation of alumina or chromia, known as thermally grown oxide (TGQ) layers, which stop or slow down the diffusion of oxidant gases to the superalloy occur when inner metallic coatings such as aluminide and chromide are present (p. 151). Therefore, given that Berger in view of Berger‘097 teaches the super-chromide coating and aluminide coating on the substrate, it is clear exposure to oxidizing gases at high temperatures (i.e., when the gas turbine engine component is in use) the formation of alumina and chromia as a thermally grown oxide (TGO) layer will occur (corresponding to the thermally grown oxide layer comprise alumina). 
	Berger in view of Berger‘097 does not explicitly teach the ceramic thermal barrier coating comprises alumina, wherein the alumina of the thermal barrier coating is a co-deposited dopant of the thermal barrier coating, as presently claimed.
	Darolia teaches a thermal barrier coating (TBC) for a component intended for use in a hostile environment, such as a superalloy turbine ([0007]). The TBC exhibits improved impact and erosion resistance as a result of being a composite material consisting essentially of particles of a ceramic reinforcement material dispersed in a ceramic matrix material ([0007]). 
	Darolia further teaches the reinforcement material is alumina and/or chromia, the benefit of using alumina as the reinforcement material is enhanced resistance to spallation from corresponding to the porous ceramic-based thermal barrier coating comprise alumina). The ceramic reinforcement material is co-deposited with the ceramic matrix material and the ceramic reinforcement material is uniformly dispersed throughout the ceramic matrix material ([0008]; [0016]) (corresponding to the alumina of the thermal barrier coating is a co-deposited dopant thermal barrier coating).
	In light of the motivation of Darolia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the TBC of Darolia as the ceramic thermal barrier coating of Berger in view of Berger‘097, in order to provide a thermal barrier coating with improved impact and erosion resistance, and thereby arriving at the presently claimed invention.
	Given that Berger in view of Berger‘097 and Darolia teaches alumina and/or chromia uniformly dispersed throughout the ceramic matrix material of the TBC, and in light of the disclosure of the instant application at paragraph [0065] that the TBC is doped to include a sacrificial oxide, such as alumina and chromia which will dissolve in molten sulfate salt, it is clear the alumina and/or chromia is a sacrificial oxide that is soluble in a molten sulfate salt (corresponding to the porous ceramic-based thermal barrier coating comprises a sacrificial oxide that is soluble in a molten sulfate salt).
In reference to claims 24 and 25, Berger in view of Berger‘097 teaches the limitations of claim 18, as discussed above.
Berger in view of Berger‘097 does not explicitly teach the ceramic thermal barrier coating comprises a co-deposited dopant comprising chromia distributed within an entire thickness of the thermal barrier coating, as presently claimed.

	Darolia further teaches the ceramic reinforcement material is chromia and is co-deposited with the ceramic matrix material and the ceramic reinforcement material is uniformly dispersed throughout the ceramic matrix material ([0008]; [0016]; [0028]) (corresponding to the porous ceramic-based thermal barrier coating comprises a co-deposited dopant comprising chromia distributed within an entire thickness of the thermal barrier coating). The reinforcement particles are present in a range of about 2 to about 10 weight percent of the TBC ([0019]) (corresponding to the dopant of the thermal barrier coating is present in an amount of about 1 wt% to 3 wt%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In light of the motivation of Darolia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the TBC of Darolia as the ceramic thermal barrier coating of Berger in view of Berger‘097, in order to provide a thermal barrier coating with improved impact and erosion resistance, and thereby arriving at the presently claimed invention.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Berger‘097 as applied to claim 18 above, and further in view of Suneson et al. (WO 2015/026937) (Suneson).
In reference to claim 30, Berger in view of Berger‘097 teaches the limitations of claim 18, as discussed above. 
	Berger in view of Berger‘097 does not explicitly teach the gas turbine component is par of a marine vessel powerplant, as presently claimed. However, Berger in view of Berger‘097 teaches the gas turbine blade encounter the harsh environment present in a gas turbine or other type of combustion engine (Berger, [0013]).
	Suneson teaches a thermal barrier coating system that protect a metallic substrate in high temperature environments (p. 6, lines 11-13). The coatings protect against oxidation, hot corrosion, or other degradation in high temperature and/or chemically hostile environments; a wide range of articles can be protected by these coatings, including turbine engine hot zone components, blades, vanes, and combustors transition pieces (p. 7, lines 19-23). Suneson further teaches the coated article is a constituent of a marine vessel (p. 8, line 32 – p. 9, line 1) (corresponding to the gas turbine component is part of a marine vessel powerplant).
	In light of the disclosure by Suneson of using a thermal barrier coating system on metallic substrates including turbine engine components which are a constituent of a marine vessel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the protective and supplemental coatings of  Berger in view of Berger‘097 on a turbine blade of a marine vessel, in order to provide a thermal barrier coating system that will protect the metallic substrate in a high temperature environment, and thereby arriving at the presently claimed invention. 
Response to Arguments
In response to cancelled claim 6, the previous Claim Objections are withdrawn from record. However, the amendment to claims 18-19 and new claims 24-26 necessitate a new set of rejections, as discussed above.

In response to cancelled claims 1-4, 6-7 and 21 and amended claim 18, it is noted that the 35 U.S.C. 103 rejection over Berger in view of Berger‘097 and Ackerman et al. (US 2003/0059633) (Ackerman) are withdrawn from record. However, the amendments necessitate a new set of rejections, as discussed above.
Applicant’s arguments with respect to claims 19, 24-25 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant primarily argues:
“Berger ‘270 is related to non-aluminide platinum-group diffusion coatings as corrosion-resistant coatings separately from their use with aluminide coatings as Pt-aluminide bond coats beneath thermal barrier coatings on gas turbine airfoils. Berger ‘270 describes how platinum-group diffusion coatings in the absence of aluminide have the same or better corrosion-resistance than chromide coatings and, due to the absence of aluminide, are sufficiently ductile to be used in high stress/fatigue portions of the turbine blade, such as the shank portion. Every claim of the patent issued from Berger ‘270 includes a non-aluminide platinum-group diffusion coating, and 16 of the 20 claims specifically relate to that coating on a shank portion of a turbine blade. Berger ‘270 indeed discloses chromide diffusion coatings as used with the non-aluminide Pt-group diffusion coating but warns against the inclusion of alpha-chrome specifically when the chromide is applied prior to the Pt-group diffusion coating. Otherwise, diffusion of the Pt-group metal is impeded (paragraph [0024]). As noted in the Office Action, Berger ‘270 does not disclose the high chromide content of claim 18.
Berger ‘097 discloses super-diffusion coating and new processes for obtaining them. Super-chromide coatings having a relatively high chromium content are one example. Importantly, as with Berger ‘270, the focus of Berger ‘097 is improvements to prior art coatings along the shank portion of a turbine blade. In the context of super-diffusion coatings on gas turbine blades, Berger ‘097 only discloses super-chromide on the shank portion of a gas turbine blade and not on the airfoil portion of a gas turbine blade. Indeed, 
Claim 18 is amended to require that the bond coat and the porous ceramic-based thermal barrier coating are located along the airfoil of a gas turbine blade, where the bond coat has a chromium content of 60 wt% or higher. Berger ‘097 does not disclose the high chrome concentration of claim 18 along the airfoil of a gas turbine blade. As in Berger ‘270, Berger ‘097 touts the superior corrosion resistance of super-chrome combined with ductility sufficient for use in high-fatigue parts of the gas turbine blade like the shank portion (paragraph [0030]).
As such, there is no combination of the two Berger references that includes all of the limitations of amended claim 18, and a prima facie case of obviousness cannot be established based on the cited art. The Applicant respectfully requests withdrawal of the rejections of amended claim 18 and its dependent claims for at least this reason.
Moreover, there is no apparent motivation or reason in the prior art to impart an airfoil with the high diffusion chromide concentration of amended claim 18. Berger ‘097 does not tout high-chromide content on the “hot” side of the turbine blade, nor does Berger ‘097 assign any particular benefit to high-chromide content on the airfoil side of the turbine blade. Skilled artisans know that high ductility is not a requirement on the airfoil side of a turbine blade and that high-temperature resistance is more important on the airfoil side of a turbine blade. Only the present application provides any logical reason to provide a high concentration of chromium in a chromide diffusion coating—namely, to ensure the presence of chromia in the thermally grown oxide layer to dilute any molten sulfate salt that has made its way through the porous TBC to the TGO layer. Chromia, unlike the alumina typically found in a Pt-aluminide bond coat, reprecipitates on the bond coat side of the TGO layer rather than on the TBC side of the TGO layer (see paragraph [0051]).”
Remarks, p. 6-7
The examiner respectfully traverses as follows:
	Berger does disclose at paragraph [0026] “In one embodiment, protective coating 40 includes both the chromide and the Pt-group coating covering substantially all of the turbine blade substrate, and the chromide coating is applied over the turbine blade substrate before the Pt-group metal is coated over the substrate and interdiffused with the underlying Cr-rich surface”; additionally, while the claims recite the protective coating is disposed over at least a airfoil portion and the chromide coating being coated before the step of interdiffusing the Pt-group metal (claim 6; claim 8; claim 15; claim 17; claim 20). Therefore, it is clear that Berger teaches both a chromide and Pt-group coating on the airfoil portion of a gas turbine blade and the Pt-group coating is over the chromide. 
Berger‘097 teaches a slurry containing the desired source metal is applied over at least a portion of the metal article, such as the shank portion and/or the airfoil portion of a turbine blade and at least the slurry-coated portion of the article is packed in a powder bed, subject to pack coating process, and/or subjected to a vapor phase process to form a super-diffusion coating at paragraph [0029]. 
Given that Berger‘097 explicitly teaches that the airfoil portion coated with the slurry and subject to pack coating process, and/or subjected to a vapor phase process to form a super-diffusion coating, it therefore would have been obvious to one of ordinary skill in the art to have the super-chromide coating applied to the airfoil portion, absent evidence to the contrary. While Berger‘097 may teach exemplary embodiments where only the shank portion includes the super-chromide coating, Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others. In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Even if Berger‘097 does not disclose the coating on an airfoil portion as a preferred embodiment, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.


Applicants further argue:
“Even more indicative of the non-obviousness of amended claim 18 is the warning in Berger ‘270 about the presence of alpha-chrome in a chromide diffusion coating when a platinum diffusion coating is coated over the chromide diffusion coating as in amended claim 18. As noted in the Applicant’s previous response, Berger ‘270 teaches that, “[i]n embodiments where the Pt-group coating is applied...after the chromide coating is applied, it may be preferable to adjust the chromide process to minimize the formation of alpha phase chrome at the surface of the coated material and/or to remove at least a portion of the chromide coating from the surface of the coated material prior to applying the Pt-group coating to facilitate interdiffusion of the Pt-group metal with the chromide coating” (paragraph [0024], emphasis added). As taught in Berger ‘097, “where the chromium content of the coating is above 60 wt%, alpha-chrome is present when the coating is formed over a Ni-based alloy,” which is exactly the problem Berger ‘270 tries to avoid by reducing formation of alpha-chrome or removing the outermost layer of chromide when the Pt-group coating is formed over the chromide coating as recited in claim 18.
The Examiner’s response to that argument is unavailing, citing paragraph [0030] of Berger ‘097 for the proposition that the amount alpha-chrome using the disclosed process is relatively small and limited to the outermost portion of the coating thickness. This is consistent with teaching in Berger ‘270 that “removing the outermost layer” may be required if the chromide is applied before the platinum diffusion coating. The Examiner’s treatment of the super-chromide process of Berger ‘097 as “minimizing the formation of alpha phase chrome” is an overstatement. Even a “small amount” of alpha-chrome is relatively large when the chromium concentration is greater than 60%. Berger ‘097’s disclosure of chromide thicknesses tell a different story than the Examiner…
In summary, the chromide diffusion coating referenced in Berger ‘270—which is a pre-super-chromide disclosure—have a maximum thickness of 0.001”. This is the thickness of chromide coating Berger ‘270 advises to minimize the amount of alpha phase chrome in or to remove the outermost layer of. In contrast, the Berger ‘097 process produces a chromide coating of at least 0.001” and up to four times the maximum thickness of the chromide referenced in Berger ‘270. The coating produced by the Berger ‘097 process 
Stated differently, the greater than 60% chromium portion of the diffusion chromide coating of claim 18 is exactly the portion Berger ‘270 teaches to reduce or eliminate if applied before the platinum diffusion coating.”
Remarks, p. 8-9
The examiner respectfully traverses as follows:
Berger at paragraph [0024] discloses, “it may be preferable to adjust the chromide process to minimize the formation of alpha phase chrome at the surface of the coated material and/or to remove at least a portion of the chromide coating from the surface of the coated material prior to applying the Pt-group coating to facilitate interdiffusion of the Pt-group metal with the chromide coating."
In light of the disclosure of Berger, Berger does not exclude using a protective coating having an alpha-chrome phase at its surface, given one of the examples to utilize the protective coating is to remove at least a portion of the chromide coating from the surface of the coated material prior to applying the Pt-group coating. Therefore, Berger does not teach away from using the protective coating of Berger‘097.
Further, the fact remains, not only Berger and Berger‘097 are both drawn to protective coating systems for metal articles such as gas turbine components, Berger‘097 provided proper motivation to combine (See page 8 above) and Berger does not exclude using the protective coating of Berger‘097 as set forth above, therefore, it is the examiner's position that it would be obvious to one of ordinary skill in the art to combine Berger and Berger‘097, absent evidence to the contrary.
 
Applicants further argue:
“Claim 26 requires that the dopant is not aggregated at an outermost portion of the diffusion aluminide coating and is spaced away from an outer surface of the bond coat by 1 to 3 microns so that the dopant does not negatively affect formation of the thermally grown oxide layer on the outer surface of the bond coat. The rejections of the previously presented claims with these limitations rely on the principle of inherency for the recited range of location of the dopant. But the rejection fails to recognize that the hafnium dopant of Berger ‘270 is never mentioned as part of a slurry applied to the substrate as asserted in the rejection. Claim 26 further distinguishes over the prior art for at least this additional reason.
Claim 28 requires that the doped platinum diffusion coating is formed via a slurry process such that the doped platinum diffusion coating is present along only a portion of the substrate. As noted above, application of the doped platinum diffusion coating via a slurry process results in structural differences from other platinum diffusion coatings such as those formed via platinum plating, as described at least at paragraphs [0057-0059], particularly when an aluminide diffusion coating is formed over the doped platinum diffusion coating as in base claim 18. The limitations of claim 18 therefore cannot be dismissed as product-by-process limitations. Further, the prior art does not teach the a doped platinum diffusion coating that is present along only a portion of the substrate. Claim 28 further distinguishes over the prior art for at least this additional reason.”
Remarks, p. 10
The examiner respectfully traverses as follows:
Berger teaches the Pt-group metal is coated onto the base material by slurry coating ([0023]) and the dopant (i.e., hafnium) is simultaneously coated over the substrate with the Pt-group coating and interdiffused therewith ([0025]). Berger further teaches applying an aluminide coating on the protective coating ([0028]; FIG.4). Thus, Berger in view of Berger‘097, as discussed in the rejection set forth above, teaches a protective coating that is substantially identical to the presently claimed bond coat in composition, structure and produced by a substantially identical process, therefore, absent evidence to the contrary it is clear that the protective coating of Berger in view of Berger‘097 would intrinsically include the dopant being located within the bond coat and spaced away from an outer surface of the bond coat by 1 to 3 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.
Therefore, Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784